DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/17/2020 and 09/23/2021 were filed after the mailing date of the application on 06/16/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 7-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups II and III; drawn to: A computer-implemented system for selecting an orthodontic appliance” and “A computer-implemented system for determining orthodontic appliances.”, respectively; there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/13/2022.

Applicant’s election without traverse of Group I comprising claims 1-6; drawn to: “A computer-implemented method of selecting an orthodontic appliance”, in the reply filed on 06/13/2022 is acknowledged. 





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to an abstract idea, the claim(s) is/are directed to a signal per se, mere information in the form of data; since it is claimed that a computer is performing all the method steps, and the method steps are directed to abstract ideas that could be performed mentally by a practitioner.  The claim being a process, is one of the four statutory categories. However, the claim being an abstract idea, is directed to a judicial exception. The claim does not recite additional elements that amount to “significantly more” than the judicial exception. There is not a limitation in the claims that integrates the judicial exception into a practical idea. Therefore, the claim is not eligible subject matter under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                        nonobviousness.

Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdeva et al. (US 20140379356 A1), hereafter, Sachdeva; in view Andreiko et al. (US 5431562 A), hereafter Andreiko; further in view of BUTSCHER et al. (WO 0180761 A2), hereafter, BUTSCHER; as evidenced by Blantz et al. (A Morphable Model for The Synthesis of 3D Faces, Computer Graphics Proceedings) (August, 1999) [online]. [retrieved 2022-08-24]. Retrieved from the Internet: <https://www.face-rec.org/algorithms/3d_morph/morphmod2.pdf>.

Regarding claims 1, Sachdeva discloses “A computer-implemented method of selecting an orthodontic appliance” (Abstract). Sachdeva discloses a computer that stores, and makes available to the practitioner, records in the form of digital 3D scans. Additionally, Sachdeva’s computer is provided with software features that facilitate diagnosis and treatment planning through a process flow that guides and assists a practitioner in making decisions at various stages of the process, as well as allowing data manipulations, such as combining or superimposing the 3D images to create a virtual patient model ([0015]). Therefore, Sachdeva discloses “receiving a 3D digital model of a dental anatomy”; since in order to manipulate the models they must have been received into the computer. Also, Sachdeva teaches a set of orthodontic appliances and a computer containing instructions for designing custom dental and orthodontic appliances ([0118]). The set of appliances has different geometries, since it could be a set of brackets having a customized geometry for the specific tooth ([0118]). However, Sachdeva fails to disclose the rest of the limitations as claimed. 

Andreiko, prior art of record which is incorporated by Sachdeva, as disclosed in Sachdeva, paragraph [0118]. In Andreiko’s disclosure, brackets bases are fabricated by a machine that receives instructions from a computer to customize the brackets bases using dental morphological data of individual patients. Andreiko discloses that the fabrication of the brackets may include the formation of a slope and/or curvature to the mounting surfaces of the bases of the brackets (col 6, lines 11-32). Therefore, Andreiko discloses “selecting at least a portion of a base of an orthodontic appliance”; since in order to send the instruction to the manufacturing machine the computer must have selected the correct bracket shape for an individual patient.  

Sachdeva and Andreiko are analogous to the claimed invention because they are directed to the same field of computer-implemented method of customizing orthodontic appliances. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Sachdeva to incorporate the software and steps disclosed by Andreiko, in order to make custom bracket bases that fit individual tooth (col 6, lines 11-32).

Therefore, by taking the combine teachings of Sachdeva and Andreiko, as a whole, Sachdeva/Andreiko/ discloses “selecting at least a portion of a base of an orthodontic appliance from a set of orthodontic appliances (Sachdeva: ([0118]), wherein the appliances within the set have different geometries of the base” (Andreiko: col 6, lines 11-32); since each appliance within the set disclosed by Sachdeva would have different geometries of the base as disclosed by Andreiko; e.g. the base or mounting surface of a bracket could have a particular slope matching the particular tooth it is designed for.  


Butscher, prior art of record which is incorporated by Sachdeva, as disclosed in paragraph [0118]. In Butscher’s disclosure a computer having a processing unit and a display, a memory storing a virtual, complete three-dimensional model representing the dentition of a patient and a software that permits the manipulation of virtual brackets to place them on the virtual model of the dentition of the patient (page 8 lines 20-30). Butscher discloses that the bracket bonding position can be customized on a tooth by tooth basis to suit individual patient anatomy. Butscher’s discloses the step of virtually fitting the brackets over a 3D representation of a patient’s teeth. (page 9, lines 7-20). Also, Butscher discloses “evaluating fit”; since in Butscher’s disclosure the brackets can be virtually customized by fitting them over a virtual denture on a tooth by tooth basis (page 9, lines 7-20) and that the bracket is placed in the desired location, and the placement accepted for a particular tooth (page 14, lines 25-28); allowing the step of “evaluating the fit”. Additionally, Butscher discloses that the teeth models and brackets are stored in memory (page 9, lines 7-20) and Butscher discloses “repositioning” the bracket, implying that it is compared, i.e. better or worse, to the previous position before it is repositioned (page 81, lines 30-33); allowing the steps of “determining at least one of: whether the current fit is within a tolerance, and whether the current fit is better or worse than a previous fit”. 

Sachdeva/Andreiko and Butscher are analogous to the claimed invention because they are directed to the same field of computer-implemented method of customizing orthodontic appliances. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified the teachings of Sachdeva/Andreiko with the disclosure of Butscher, in order to be able of virtually customized the brackets by fitting them over a virtual denture on a tooth by tooth basis (page 9, lines 7-20); since such modification would allow the evaluation of the fit of dental appliances over individual patient anatomy (page 9, lines 7-20).  
Regarding claim 2, Sachdeva/Andreiko/Butscher discloses “comparing the fit to previous fits”; since in Butscher’s disclosure the brackets can be virtually customized by fitting them over a virtual denture on a tooth by tooth basis, and the teeth models and brackets are stored in memory, allowing the steps of comparing the fit to previous fits (Butscher: (page 9, lines 7-20). 

	Regarding claim 3, Sachdeva/Andreiko/Butscher discloses “wherein the set of orthodontic appliances comprises one or more of: lingual brackets, labial brackets, buccal tubes, bands, buttons, and attachments used in conjunction with removable appliances” (Sachdeva: [0118]).

Regarding claim 4, Sachdeva/Andreiko/Butscher discloses “indicating that the dental anatomy requires a custom bracket”; since Sachdeva discloses a computer that includes a model manipulation software, which contains instructions for processing the 3D data of a patient, diagnosing, generates a treatment plan, select appliances and design custom appliances. Therefore, by providing input and data in the database for the custom brackets, the system indicates that a custom bracket is required. ([0117], [0118], [0124] and [0127]). 

Regarding claim 5, Sachdeva/Andreiko/Butsche teaches the use of the techniques used in Blantz to explain how the morphable model is used to form the samples and where and how they are classified (Sachdeva: [0125]). Blantz discloses the morphable models are based on a data set of 3D faces (page 3, line 1) and that the morphable models are classified by pattern classification methods (page 1, col 2). Blantz, also, discloses computing the average face by implementing a probability distribution, imposed on the morphing function to avoid unlikely faces (page 1, col 2). The Examiner notes that Sachdeva discloses using the method and algorithm disclosed by Blantz [0125], to create morphable models of sample teeth, since Sachdeva disclose that  the workstation’s screen display includes various icons that allow the user to position the tooth model relative to the facial morphable model  in order to combine the two in a common coordinate system and construct a composite model (0092).Therefore, Sachdeva/Andreiko/Butsche teaches “generating standard appliances for the selecting step (Sachdeva: [0119]), comprising: receiving digital 3D models of at least a portion of teeth from a sample group (Sachdeva: [0125]); classifying the digital 3D models into classes of similar shapes (Sachdeva: [0125] and [0126]); and creating digital 3D model representatives for each of the classes” (Sachdeva: [0125]). Additionally, Sachdeva/Andreiko/Butsche teaches “where each digital 3D model representative is an average shape of the shapes in the corresponding class”; since Sachdeva discloses that the morphable model are created form various 3D model samples (Sachdeva: [0125]).  

Regarding claim 6, Sachdeva/Andreiko/Butsche discloses “receiving user constraints for a position of the base on the dental anatomy; since Sachdeva discloses that one important aspect of its invention is to make adjustments against the constraints identified by the practitioner in the matrix of patient parameters; where the constrains could be the shape of the maxilla and mandible (Sachdeva: [0023]). Also, Sachdeva/Andreiko/Butsche discloses “determining which of the orthodontic appliances from the set of orthodontic appliances best fits within the user constraints”; since Sachdeva teaches a computer including a software for designing custom orthodontic appliances from a set of orthodontic appliances as described in paragraph [Sachdeva: 0118].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS RUIZ whose telephone number is (571)272-7140. The examiner can normally be reached on M-F 8 Am - 5 PM (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Luis Ruiz/
Patent Examiner
Art Unit 3772
/EDWARD MORAN/Primary Examiner, Art Unit 3772